DETAILED ACTION
Claims 1-4, 6-9, 11-16 and 18-19 are currently presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2020 has been entered.

Response to Arguments
Applicant's arguments filed 12/30/2020 have been fully considered but they are not persuasive.
Following Applicants amendments to the Claims, the 112 rejection of the Claims is Withdrawn.
Following Applicants arguments and amendments, and in light of the 2019 Patent Eligibility guidance, the 101 rejection of the Claims is Maintained.

Applicant argues the claims do not recite a mental process and are not directed to connecting circuits. Rather, the claims and application are directed to systems and methods for configuring industrial components in a distributed control system. Configuring or connecting a device or component is not a mental process. Planning to configure or identifying a configuration could possibly, depending on the circumstances, be considered a mental process. Generating, by an engineering management system containing a recommendation generation module, an engineering recommendation is not a mental process. Connecting an industrial component (for example, as now recited a sensor, an actuator, a transmitter, a multiplexer, a control room device, or a compact controller), is also clearly not a mental process and cannot be done with the aid of pencil and paper. The Examiner disagrees and points Applicant to the claims. First a connection is determined, then an automation function is determined which is used for an engineering recommendation which is also a proposed connection. Based on all the connections, a process is configured. Connecting the industrial component is also a mental process as the connection and point of insertion is in a layout diagram which includes pencil and paper. Therefore, the claims as a whole are a mental process performed in the human mind, or with the aid of pencil and paper.

	Therefore, the 101 rejection of the claims is Maintianed.
Following Applicants arguments and amendments, the 103 rejection of the claims is Maintained. 
Applicant argues the newly amended subject matter. As the newly amended subject matter has not been previously presented or examiner, the 103 rejection below is believed to address all of Applicants arguments. See the 103 rejection below.
Therefore, the 103 rejection is Maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The scope of the claimed invention is not distinct; the term “with process interlocks that preclude incorrect process operations”, “thereby providing prevention of damage to industrial components”, “a safe shutdown” renders the claim combination unclear.  It is not distinct from the language what prevents incorrect process operations or what incorrect process operations are. Additionally, it is not distinct from the from the claim language what provides prevention of damage is and what constitutes damage to the industrial components. Also, it is not distinct from the claim language what constitutes a “safe” shutdown. Applicant may consider amending the claim limitation to clearly define the scope of the claim invention.

Examiner’s Note: For the purposes of examination the limitation “preclude incorrect process operations” will be interpreted as any configuration that includes a series of industrial components that prevent incorrect operations. The limitations “thereby providing prevention of damage” is intended use and will not be given patentable weight. For the purposes of examination the limitation “a safe shutdown” will be interpreted as any shutdown of the control system.


All claims dependent on a 112 rejected base claim, are rejected based on their dependency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding claims 1-4, 6-9, 11-16 and 18-19, the claimed invention is directed to an abstract idea without significantly more. The claims recite, under the broadest reasonable interpretation, an engineering management system that connects an industrial objects in a distributed control system. This judicial exception is not integrated into a practical application because the claim lacks additional elements or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements do not improve the functioning of a computer or any other technology and the judicial exception is not used by a particular machine.

Step 1: Claim 1 is directed to a method, which is a process, which is a statutory category of invention. Claim 6 is directed to a system, and therefore is directed to a machine, which is a statutory category of invention. Claim 13 is directed to a computer program product containing 
Step 2A, Prong 1: Claims 1, 6, and 13 are directed to the abstract idea of connecting industrial objects in a distributed control system based on automation functions, constituting an abstract idea based on concepts performed in the human mind, or with the aid of pencil and paper. The limitation of "determining a connection of at least one industrial component into a communication network of a plurality of industrial components…" based on token data is a process that, under its broadest reasonable interpretation, covers concepts performed in the human mind, or with the aid of pencil and paper. 
Additionally, the limitation of " determining an automation function instance of the at least one industrial component from a plurality of automation function instances stored in an engineering database based on the token data; " is a process that, under its broadest reasonable interpretation, concepts performed in the human mind, or with the aid of pencil and paper. Additionally, the limitation of "generating, by an engineering management system containing a recommendation generation module, an engineering recommendation based on the automation function instance, "is a process that, under its broadest reasonable interpretation, covers performed in the human mind, or with the aid of pencil and paper. The limitation of "obtaining a process layout diagram associated with the engineering recommendation, wherein the process layout diagram comprises one or more industrial components of the plurality of industrial components in connection with each other;" is a process that, under its broadest reasonable interpretation, covers performed in the human mind, or with the aid of determining a position of insertion of the at least one industrial component in the process layout diagram using the engineering recommendation: and" is a process that, under its broadest reasonable interpretation, covers performed in the human mind, or with the aid of pencil and paper. The limitation of “connecting the at least one industrial component at the position of insertion.” is just performing the abstract idea of the previous step. Using a computer to receive, process, and display the data resulting from this kind of method of mental analysis merely implements the abstract idea in the manner of "apply it" and does not provide "something more" to make the claimed invention patent eligible. That is, other than reciting a computing system including a processor and memory configured to perform operations the steps of the claim, nothing in the claim elements precludes the step from practically being performed in the mind. Thus, the claims are directed to the abstract idea of a mental process performed in the human mind, or with the aid of pencil and paper. 
Step 2A, Prong 2: The judicial exception is not integrated into a practical application. In particular, claims 1, 6 and 13 are directed to methods performed by a "computing device," "computer program product," or "computing system" that performs the steps of the abstract idea. The system is recited at a high level of generality within the claim, such that it amounts to no more than mere instructions to apply the execution using a generic computing system. The additional elements, such as a memory, engineering database, token database, communication network, processor, or computer readable medium, recited within in the claims, or industrial component comprising a sensor, actuator, transmitter, multiplexer, control room device or a compact controller are recited at a high level of generality. The additional elements do not impose any meaningful limits on practicing the abstract ideas. Regarding dependent claim 18, 
Step 2B:
Additionally, with respect to the Berkheimer memorandum, below can be found evidence provided by the Examiner that provides, based on 2B analysis, how the claims are viewed as well-understood, routine, and conventional activity for consistency with the Federal Circuit's decision in Berkheimer and MPEP 2106.5(d). This is supported by the fact that the disclosure does not provide the details necessary to provide significantly more than the abstract idea performed on a general purpose computer and therefore not significantly more. The determination that the elements do not amount to significantly more than the abstract ideas is supported by the finding that the specification, specifically paragraph [0031], and the current claims are silent regarding any improvements to the functioning of the computer itself or the need for a particular on which to apply the abstract idea. Particularly, paragraph [0031] that states the processor may be implemented as “a general purpose microprocessor”, which indicates there is no need for a particular machine on which to apply the abstract idea. Prior art references teach the limitations of an circuit design system including a processor, memory, and computer readable medium. As can be seen in at least Robertson (see column 7 Lines 35-61), and Teig (see column 75 Lines 35-67 and column 76 Lines 1-25), the cited art references disclose a computer readable medium, processor, and memory. Therefore, as shown by Applicant's own disclosure, as well as cited prior art references, the 2B features of the invention are "routine and conventional." It is when the claims are wholly directed to the abstract idea without anything significantly more in the claims that the claims are deemed to preempt or monopolize the exception (i.e. the abstract idea). Regarding claim 18, the claim does not contain anything other than what is well-understood, routine, and conventional. The specification merely recites a "safe shutdown" a singular time. There is no information regarding how the "safe shutdown" procedures and components occur. 
The dependent claims include the same abstract ideas recited as recited in the independent claims, and merely incorporate additional details that narrow the abstract ideas and fail to add significantly more to the claims.
Dependent claims 2, 7 and 14 are directed to receiving a response from a user, which further narrows the abstract idea of "Mental Processes" including concepts performed in the human mind or with the aid of pencil and paper, such as data associated with configuration or manufacturing, because the claim, other than the language of "computer implemented method," "computing device," or "computer program product," does not preclude the limitation from being performed in the human mind.
Dependent claims 3, 8 and 15 are directed to creating an input or output pin, which further narrows the abstract idea of "Mental Processes" including concepts performed in the human mind or with the aid of pencil and paper, such as adding an addition pin to a component, because the claim, other than the language of "computer implemented method," "computing device," or "computer program product," does not preclude the limitation from being performed in the human mind.
Dependent claims 4, 9 and 16 are directed to creating an input or output pin based on a recommendation, which further narrows the abstract idea of "Mental Processes" including concepts performed in the human mind or with the aid of pencil and paper, such as recommending adding an addition pin to a component, because the claim, other than the language of "computer implemented method," "computing device," or "computer program product," does not preclude the limitation from being performed in the human mind.
Dependent claim 11 is directed to external sources for parts, which further narrows the abstract idea of "Mental Processes" including concepts performed in the human mind or with the aid of pencil and paper, such as deciding what component to place in a circuit, because the claim, other than the language of "computer implemented method," "computing device," or "computer program product," does not preclude the limitation from being performed in the human mind.
Dependent claim 12 is directed to external sources for parts that are connected by a network, which further narrows the abstract idea of "Mental Processes" including concepts performed in the human mind or with the aid of pencil and paper, such as deciding what component to place in a circuit from a list of components, because the claim, other than the language of "computer implemented method," "computing device," or "computer program product," does not preclude the limitation from being performed in the human mind.
Dependent claim 18 is directed to performing a safe shutdown, which further narrows the abstract idea of "Mental Processes" including concepts performed in the human mind or with the aid of pencil and paper, because the claim, other than the language of "computer implemented method," "computing device," or "computer program product," does not preclude the limitation from being performed in the human mind.
Dependent claim 19 is directed to updating a network configuration, which further narrows the abstract idea of "Mental Processes" including concepts performed in the human mind or with the aid of pencil and paper, because the claim, other than the language of "computer implemented method," "computing device," or "computer program product," does not preclude the limitation from being performed in the human mind.
Accordingly, claims 1-4, 6-9, 11-16 and 18-19 are rejected under 35 U.S.C. 101 because the claims are not directed to a judicial exception without anything significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, 11-16 and 18-19 rejected under 35 U.S.C. 103 as being unpatentable over Teif et al USPPN 2003/0056187 (hereinafter “Teif”), in view of Robertson et al. USPN 6,851,094 (hereinafter “Robertson”), in view of Johanson et al. USPPN 2006/0058900 (hereinafter “Johanson”).
Regarding claim 1, Teif teaches An engineering method employing an engineering management system, the engineering method comprising: (Figure 4, [0102], Routes are selected that optimize certain objectives by the system.)
determining a connection of at least one industrial component into a communication network of a plurality of industrial components, (Figures 1, 4 and 5, [0003], [0009], [0092]-[0102], a component, including controllers, is connected to other components)
the at least one industrial component comprising at least one of a sensor, an actuator, a transmitter, a multiplexer, a control room device, or a compact controller, ([0003] controllers are connected to other components in the system)
determining an automation function instance of the at least one industrial object from a plurality of automation function instances stored in an engineering database based on the token data; (Abstract, Figure 1 and 56C, Table 1, [0003], [0009], [0222], [0243], each pin for an IC is determined based on its configuration data)
generating, …, an engineering recommendation based on the automation function instance, wherein the engineering recommendation comprises proposed connections of the automation function instance with other automation function instances of the plurality of automation function instances; and (Figures 4, 6-8, 22 and 29, [0003], [0098], [0101]-[0102], [0163], [0170], [0282], routes that optimize certain objectives are identified by the process and selected)

Examiner’s Note: While Teif does teach device type (integrated circuit or controller), and a unique identification code in the form of module numbers, slot numbers, and configurations, 
obtaining a process layout diagram associated with the engineering recommendation, wherein the process layout diagram comprises one or more industrial components of the plurality of industrial components in connection with each other; (Figures 1 and 5-8, [0003], [0009]-[0010], [0098]-[0101], [0117], [0165], [0188], [0282], A layout of the ICs is created with each of the ICs connected to each other using the optimal path)
connecting the at least one industrial component in the process layout diagram at the position of insertion. (Figures 1 and 5-8, [0003], [0009]-[0010], [0098]-[0101], [0117], [0165], [0188], [0282], The ICs are connected to one another during the routing stage based on the optimal connections previously determined)
	Teif does not explicitly teach, the determining of the connection of the at least
one industrial component into the communication network comprising obtaining token data
associated with the at least one engineering object; determining a position of insertion of the at least one industrial component in the process layout diagram using the engineering recommendation; and
	Robertson teaches the determining of the connection of the at least one industrial component into the communication network comprising obtaining token data associated with the configuration of the at least one industrial component; (Column 1 lines 47-57, Column 4 Lines 25-61, Column 9 lines 40-67, Column 10 Lines 1-5, Based on part number a part can be pulled from the database where the number of input and output pins that are used to connect 
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Robertson with Teif as both references deal with use of components in making a circuit, in order to implement a system that takes into account part number of the component so the modeling behavior and component data may be stored together. Robertson would modify Teif by adding a part number to each part. The benefit of doing so is component information can be in a form that is of maximum usefulness to the circuit designer, component information will be reliable and up-to date, and that changes or updates automatically when changes to a circuit design are made, and procuring components used in circuit designs can be done efficiently. (Robertson Column 5 Lines 24-35)
The combination of Teif and Robertson does not explicitly teach generating, by an engineering management system containing a recommendation generation module, determining a position of insertion of the at least one industrial component in the process layout diagram using the engineering recommendation; and 
Johanson teaches generating, by an engineering management system containing a recommendation generation module, ([0003]-[0006], [0035], [0044], [0047], [0056], [0064], [0088], [0089],
determining a position of insertion of the at least one industrial component in the process layout diagram using the engineering recommendation; and ([0003]-[0006], [0044], [0047], [0056], [0064], [0088], [0089], based on the specifications of the user, a database is polled 
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Johanson with Teif and Robertson as the references deal with controllers of a circuit, in order to implement a system that determines placement of components in the system. Johanson would modify Teif and Robertson by determining a position of insertion in a system based on a set of specifications that produce a recommendation. The benefit of doing so the configurator guides a designer through a configuration process to ensure a complete or desired building control System. As a System is being configured, features are selected, corresponding components are identified and a database Storing a data Set of Selected features and/or identified components is populated. The configurator tracks Selections made by a designer to determine whether a configurable System is complete and whether there are further Selections to be made. (Johanson [0026])

Regarding claim 2, the combination of Teif, Robertson and Johanson teaches the limitations of claim 1. Robertson teaches wherein the token data comprises data associated with one or more of configuration and manufacturing of the at least one industrial component. (Column 3 Lines 17-30, Column 4 Lines 25-61, Column 9 lines 40-67, Column 10 Lines 1-5, Column 15 Lines 40-58, Component data includes documentation and configuration control of the component)

Regarding claim 3, the combination of Teif, Robertson and Johanson teaches the limitations of claim 1. Robertson teaches determining that the engineering database does not include the automation function instance; and creating the automation function instance based on the token data. (Column 9 lines 40-67, Column 10 Lines 1-5, column 14 Lines 41-65, If a part is not in the approved database, another part is suggested that does have a representation that can be used in the engineering schematic)

Regarding claim 4, the combination of Teif, Robertson, and Johanson teaches the limitations of claim 1. Robertson teaches determining that the engineering database does not include the automation function instance; and recommending an alternative automation function instance for the at least one industrial component. (Column 9 lines 40-67, Column 10 Lines 1-5, column 14 Lines 41-65, Column 15 Lines 40-58, If a part is not in the approved database, another part is suggested that does have a representation that can be used in the engineering schematic)

Regarding claim 6, Teif teaches An engineering management system comprising: (Figure 4, [0102], Routes are selected that optimize certain objectives by the system.)
the at least one industrial component comprising at least one of a sensor, an actuator, a transmitter, a multiplexer, a control room device, or a compact controller, ([0003] controllers are connected to other components in the system)
a non-transitory computer readable storage medium storing computer program instructions defined by modules of the engineering management system;(Figure 84, A computer that is used to run the system with external inputs)
at least one processor communicatively coupled to the non-transitory computer readable storage medium, the at least one processor executing the defined computer program instructions; and (Figure 84, A computer that is used to run the system with external inputs)
the modules of the engineering management system comprising: a connection determination module configured to determine connection of at least one industrial object into the communication network of a plurality of industrial objects … (Figures 1, 4 and 5, [0003], [0009], [0092]-[0102], a component, including controllers, is connected to other components)
an automation function instance management module configured to determine an automation function instance of the at least one industrial component from a plurality of automation function instances stored in an engineering database, based on the token data; (Abstract, Figure 1 and 56C, Table 1, [0003], [0009], [0222], [0243], each pin for an IC is determined based on its configuration data)
a recommendation generation module configured to generate an engineering recommendation based on the automation function instance, wherein the engineering recommendation comprises proposed connections of the automation function instance with other automation function instances; and (Figures 4, 6-8, 22 and 29, [0098], [0101]-[0102], [0163], [0170], [0282], routes that optimize certain objectives are identified by the process and selected)

Examiner’s Note: While Teif does teach device type (integrated circuit), and a unique identification code in the form of module numbers, slot numbers, and configurations, which 

obtain a process layout diagram associated with the engineering recommendation, wherein the process layout diagram comprises one or more industrial components of the plurality of industrial components in connection with each other, (Figures 1 and 5-8, [0003], [0009]-[0010], [0098]-[0101], [0117], [0165], [0188], [0282], A layout of the ICs is created with each of the ICs connected to each other using the optimal path)
and connect the at least one industrial component at the position of insertion. (Figures 1 and 5-8, [0003], [0009]-[0010], [0098]-[0101], [0117], [0165], [0188], [0282], The ICs are connected to one another during the routing stage based on the optimal connections previously determined)
	Teif does not explicitly disclose, the modules of the engineering management system comprising: a connection determination module configured to determine connection of at least one engineering object … by obtaining the token data, the configuration module further configured to determine a position of insertion of the at least one industrial component in the process layout diagram;
	Robertson teaches the modules of the engineering management system comprising: a connection determination module configured to determine connection of at least one engineering object … by obtaining the token data (Column 4 Lines 25-61, Column 9 lines 40-67, Column 10 Lines 1-5, Based on part number a part can be pulled from the database where the number of input and output pins that are used to connect the part to other parts is shown to the 
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Robertson with Teif as both references deal with use of components in making a circuit, in order to implement a system that takes into account part number of the component so the modeling behavior and component data may be stored together. Robertson would modify Teif by adding a part number to each part. The benefit of doing so is component information can be in a form that is of maximum usefulness to the circuit designer, component information will be reliable and up-to date, and that changes or updates automatically when changes to a circuit design are made, and procuring components used in circuit designs can be done efficiently. (Robertson Column 5 Lines 24-35)
The combination of Teif and Robertson does not explicitly teach the configuration module further configured to determine a position of insertion of the at least one industrial component in the process layout diagram;
Johanson teaches the configuration module further configured to determine a position of insertion of the at least one industrial component in the process layout diagram; ([0003]-[0006], [0044], [0047], [0056], [0064], [0088], [0089], based on the specifications of the user, a database is polled that determines the placement of components in the system and outputs a summary of the components)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Johanson with Teif and Robertson as the references deal with controllers of a circuit, in order to implement a system that determines placement of 


In regards to claim 7, it is the system embodiment of claim 2 with similar limitations to claim 2, and is such rejected using the same reasoning found in claim 2. 

In regards to claim 8, it is the system embodiment of claim 3 with similar limitations to claim 3, and is such rejected using the same reasoning found in claim 3. 

In regards to claim 9, it is the system embodiment of claim 4 with similar limitations to claim 4, and is such rejected using the same reasoning found in claim 4. 

Regarding claim 11, the combination of Teif, Robertson and Johanson teaches the limitations of claim 6. Robertson teaches an engineering database, connected to the engineering management system via a communication network; and (Abstract, Figure 5, Column 5 lines 41-
a plurality of external sources, connected to the token database of the engineering
management system via the communication network. (Column 9 Lines 30-40, Column 10 Lines 5-25, Both the supplier and remote parts databases are connected to the design tools via the internet)

Regarding claim 12, the combination of Teif, Robertson and Johanson teaches the limitations of claim 11. Robertson teaches one or more industrial components of the plurality of industrial components in connection with one another and with the engineering system via the communication network. (Column 9 Lines 30-40, Column 10 Lines 5-25, Column 15 Lines 40-58, Both the supplier and remote parts databases, containing a plurality of components used in circuit design, are connected to the design tools via the internet)

In regards to claim 13, it is the computer readable embodiment of claim 1 with similar limitations to claim 1, and is such rejected using the same reasoning found in claim 1. 

In regards to claim 14, it is the computer readable embodiment of claim 2 with similar limitations to claim 2, and is such rejected using the same reasoning found in claim 2. 

In regards to claim 15, it is the computer readable embodiment of claim 3 with similar limitations to claim 3, and is such rejected using the same reasoning found in claim 3. 

In regards to claim 16, it is the computer readable embodiment of claim 4 with similar limitations to claim 4, and is such rejected using the same reasoning found in claim 4. 

In regards to claim 17, it is the computer readable embodiment of claim 5 with similar limitations to claim 5, and is such rejected using the same reasoning found in claim 5. 

Regarding claim 18, the combination of Teif, Robertson and Johanson teaches the limitations of claim 1. The combination of Teif and Robertson does not explicitly teach wherein the process layout diagram comprising a network layout of industrial components involved in an operation of a distributed control system along with process interlocks that preclude incorrect process operations thereby providing prevention of damage to industrial components of the distributed control system, the method further comprising: performing, by the at least one industrial component, a safe shutdown of a distributed control system on occurrence of one or more events to provide protection of the distributed control system under the occurrence.
Johanson teaches wherein the process layout diagram comprising a network layout of industrial components involved in an operation of a distributed control system along with process interlocks that preclude incorrect process operations thereby providing prevention of damage to industrial components of the distributed control system, the method further comprising: ([0064], [0065], Components are arranged in the proper order to accomplish the user selected function)
performing, by the at least one industrial component, a safe shutdown of a distributed control system on occurrence of one or more events to provide protection of the distributed control system under the occurrence. ([0035], [0064], [0065], [0081], [0089], based on the selected configuration, a shutdown procedure is programmed and activated on the occurrence of a condition)
Regarding claim 18, the combination of Teif, Robertson and Johanson teaches the limitations of claim 1. The combination of Teif and Robertson does not explicitly teach automatically updating a network configuration of the at least one industrial component based on the engineering recommendation.
Johanson teaches automatically updating a network configuration of the at least one industrial component based on the engineering recommendation. ([0035], [0038], [0042], [0043], Data is exchanged with a database over a network, and updated as designs are created)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Feng et al. “Performance Indices in Evolutionary CACSD Automation with Application to Batch PID Generation”: An automated control system design system is taught that picks and places components within a system by pulling them from a database.
All claims are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL EDWARD COCCHI whose telephone number is (469)295-9079.  The examiner can normally be reached on 7:15 am - 5:15 pm CT Monday - Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL EDWARD COCCHI/Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128